DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-14, 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,776,141 to Klein et al. (Klein).
Klein teaches:
Claim 1:  A deployment system (Fig. 10) for an endoluminal device, the deployment system comprising: a delivery device including an elongate body (Fig. 10 reproduced with annotation below) having a proximal end, a distal end, an anchor portion (Fig. 10 reproduced with annotation below) for receiving the endoluminal device (Fig. 10 reproduced with annotation below) such that the 
Claim 2:  A length of axial displacement of the deployment line (Fig. 10 reproduced with annotation below) substantially equals a length of the retractable portion of the sheath that is retracted (line 80 attached to proximal end 74 of sheath 70 and inherently when pulling line 80 to deploy the stent, the length of the line pulled equals the length of the sheath open up to deploy the stent).

Claim 4:  The second longitudinal passage (Fig. 10 reproduced with annotation below) includes a lumen extending through a portion of the elongate body of the delivery device.

    PNG
    media_image1.png
    247
    419
    media_image1.png
    Greyscale

Claim 5:  The deployment line (80, Fig. 10 reproduced with annotation below) is integral with the sheath (pull-wire 80 said to be integral with the sheath because pull-wire 80 attached to sheath 70 and acting as one system to pull the sheath back to deploy the stent).
Claim 6:  Fig. 10 of Klein is silence of the material for the retractable sheath.  However, another embodiment in Fig. 9A discloses retractable sheath 304 is made of polymer (Col. 11, ll. 30-36).  Therefore, Klein would anticipate the claim or in the alternative rejected under 35 U.S.C 103(a)  as obvious to have the retractable sheath made of polymer as discloses by Klein in Fig. 9A.

Claim 8:  The sheath (Fig. 10 reproduced with annotation below) is disposed about the endoluminal device such that a portion of the sheath is folded over itself to form a double layered configuration having an inner wall (72) and an outer wall (74) wherein the retractable portion includes the outer wall (Col. 11, ll. 52-65).
Claim 9:  The endoluminal device (Fig. 10 reproduced with annotation below) is disposed about the elongate body proximate the distal end of the elongate body, the retractable portion of the sheath is configured to constrain the endoluminal device (Fig. 10 reproduced with annotation below) toward a delivery profile (before sheath retracted), and the retractable portion of the sheath is configured to retract from the endoluminal device which facilitates expansion of the endoluminal device from the delivery profile (Col. 11, ll. 52-65).
Claim 10:  A length of axial displacement of the deployment line (Fig. 10 reproduced with annotation below) substantially equals a length of the retractable portion of the sheath that is retracted (line 80 attached to proximal end 74 of sheath 70 and inherently when pulling line 80 to deploy the stent, the length of the line pulled equals the length of the sheath open up to deploy the stent).
Claim 11:  The first longitudinal axis of the first longitudinal passage (Fig. 10 reproduced with annotation below) is coaxial with a longitudinal axis of the elongate body of the delivery device.

Claim 13:  A compliant material (axial segments between slits 42, Fig. 1) is disposed about the elongate body such that it is situated between the elongate body and the endoluminal device (Col. 9, ll. 29-36).
Claim 14:  A portion of the endoluminal device is pressed into the compliant material (axial segments between slits 42, Fig. 1) to anchor the endoluminal device on the delivery device for a positive contract between the compliant material layer to stabilize the endoluminal device (S) on the delivery device 16 during deployment of the stent (Fig. 10).
Claim 21:  The deployment line (80, Fig. 10 reproduced with annotation below) is integral with the sheath (pull-wire 80 said to be integral with the sheath because pull-wire 80 attached to sheath 70 and acting as one system to pull the sheath back to deploy the stent).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




    PNG
    media_image2.png
    385
    838
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.